202 F.2d 151
GREEN BAY AUTO DISTRIBUTORS, Inc., Appellant,v.WILLYS-OVERLAND MOTORS, Inc., Appellee.
No. 11588.
United States Court of Appeals Sixth Circuit.
February 9, 1953.

Appeal from the United States District Court for the Northern District of Ohio; Frank Le Blond Kloeb, Judge.
Smith & Ells, Toledo, Ohio, for appellant.
Ritter & Boesel, Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from an order of the District Court, sustaining the motion of the defendant, now appellee, for summary judgment and dismissing the cause, came on to be heard and considered on the record and on the respective briefs and oral arguments of the attorneys for the contending parties;


2
And it appearing, for the reasons stated in the memorandum opinion of the District Judge, that the motion was well grounded in law;


3
The order of the District Court entered December 28, 1951, is accordingly affirmed. 102 F.Supp. 151.